DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
 
Response to Amendment
Claims 1-17 remain(s) pending in the application.  Applicant's response is with respect to the rejections previously set forth in the Final Office Action mailed 03/25/2022, hereinafter FOA.

Response to Arguments
Applicant’s arguments, filed 09/26/2022, with respect to the rejection(s) of claim(s) 1 AND 17 under 35 U.S.C. 103(a) as obvious over Chi; Wei-Ming US 20100259047 A1, hereinafter Chi, in view of Bull; Diana et al. US 20070266704 A1, hereinafter Bull, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made via Atilano Medina; Alvaro Jose et al. US 20080197631 A1, in view of Dragic; Mile US 20100043425 A1.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 Ln 15, 17 and 18, please amend to --the second float--.
Claim 17 Ln 3-6, please amend to --a support structure secured to the anchor with a flexible tether to allow the support structure to continuously move with respect to the anchor, the support structure having an upper end that extends above a surface of the body of water, --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 7, 9 and 12-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Atilano Medina; Alvaro Jose et al. US 20080197631 A1, hereinafter Atilano, in view of Dragic; Mile US 20100043425 A1, hereinafter Dragic.
Atilano and Dragic are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (ocean wave power plant); or the reference is reasonably pertinent to the problem faced by the inventor (capturing wave energy via floating bodies).  MPEP2141.01(a) I.
Regarding claim 1, Atilano discloses (Fig. 1, 2) an ocean wave power plant comprising: 
an anchor (4) that is adapted to rest on a bottom (7) of a body of water [0096]; 
a support structure (2) secured to the anchor with a flexible tether to allow the support structure to continuously move with respect to the anchor ([0096] states the support structure is “moored” to the bottom of the body of water, dictionary.com provides the definition of moored as “verb (used with object) to secure (a ship, boat, dirigible, etc.) in a particular place, as by cables and anchors or by lines”, thereby is depicted and disclosed as providing a flexible tether to move with respect to the anchor), the support structure having an upper end that extends above a surface of the body of water (as depicted the upper end extends above the waves/surface of the body of water); 
a first float (3) coupled to the support structure and positioned above the anchor, the first float adapted to be positioned beneath a surface of the body of water and provide buoyancy to the support structure ([0096] discloses (3) as “an underwater floating base”, it is depicted as beneath a surface of the body of water, and therefore provides buoyancy to the support structure); 
an electric power generating subsystem (5) having a position that is fixed with respect to the first float; 
a second float (1) adapted float on the surface of the body of water and vertically spaced apart from the first float, the second float adapted to move relative to the first float ([0096], depicted as spaced vertically apart/above the first float (3)), 
a transmission member (13) attached at one end to the support structure and at a second end to the power generating subsystem (Fig. 4, [0099]); 
wherein movement of the second float on the surface of the body of water causes the transmission member to transmit the movement of the second float to the power generating subsystem to generate electricity [0097].
Atilano fails to explicitly state that the electric power generating subsystem has a position that is fixed with respect to the first float and a transmission member attached at one end to the second float and at a second end to the power generating subsystem.
Instead, Atilano discloses the inverse whereby the electric power generating subsystem has a piston that is not fixed with respect to the first float (as the generator is attached to the second float).
Dragic discloses (Fig. 8, 20) an ocean wave power plant comprising: 
a support structure (1) the support structure having an upper end that extends above a surface (5) of a body of water (as depicted the upper end extends above the waves/surface of the body of water); 
an electric power generating subsystem (16/17/20/36) having a position that is fixed with respect to the support structure (depicted as fixed to the support structure); 
a second float (IIg) adapted float on the surface of the body of water, the second float adapted to move relative to the support structure [0079], 
a transmission member (26, 28) attached at one end to the second float and at a second end to the power generating subsystem [0078-0079]; 
wherein movement of the second float on the surface of the body of water causes the transmission member to transmit the movement of the second float to the power generating subsystem to generate electricity [0078-0079].
It would have been obvious to one of ordinary skill in the art to use the known technique of providing an electric power generating subsystem fixed to the support structure in the similar device of Atilano to transmit the movement of the second float to the power generating subsystem to generate electricity as taught by Dragic.  Stated another way, Atilano and Dragic teach similar devices and it is a known technique to place the generating subsystem on the support structure instead of the second float.  The result of the modification is that the generator (5) of Atilano is located on the support structure (2) and the transmission member connections are inverted such that transmission member attached at one end to the second float and at a second end to the power generating subsystem.
Regarding claim 2, Atilano fails to explicitly state that the transmission member is a flexible transmission member and the power generating subsystem comprises a bidirectional to unidirectional conversion mechanism driving a shaft of an electric generator, the shaft comprises a first pulley and a second pulley, the first pulley comprises a first freewheel device connected to the shaft, the second pulley comprises a second freewheel device connected to the shaft.
Instead Atilano discloses (Fig. 4) discloses a rack (15) and pinion gear (11).
Dragic discloses (Fig. 8) the transmission member is a flexible transmission member (28) and the power generating subsystem comprises a bidirectional to unidirectional conversion mechanism driving a shaft (21) of an electric generator (20), the shaft comprises a first pulley (36a) and a second pulley (36b), the first pulley comprises a first freewheel device (16a) connected to the shaft, the second pulley comprises a second freewheel device (16b) connected to the shaft [0076].
Because both Atilano and Dragic teach transmission members, it would have been obvious to one skilled in the art to substitute the flexible transmission for the rack and pinion gear transmission to achieve the predictable result of transmitting the movement of the second float to the power generating subsystem to generate electricity.
Regarding claim 3, Atilano discloses (Fig. 1, 2) the transmission member comprises a rack and a pinion gear, the power generating subsystem comprises a bidirectional to unidirectional conversion mechanism driving a drive shaft of an electric generator.
Regarding claim 4, Dragic discloses (Fig. 8) the flexible transmission member is comprised of at least one of the following materials: rope, wire, chain [0075].
Regarding claim 6, Atilano further discloses (Fig. 1, 2) the transmission member is a rack (15) but fails to explicitly state that the transmission member is coupled to the second float by a ball joint.
Dragic discloses (Fig. 1) a transmission member (6) coupled to the second float (2) by a ball joint (3) for the purpose of allowing the angle of the second float to change in relation to the transmission member while the second float is rising or lowering under the action of the surface of the body of water [0061].
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Atilano, by coupling the second float to the transmission member via a ball joint, as taught by Dragic, for the purpose of allowing the angle of the second float to change in relation to the transmission member while the second float is rising or lowering under the action of the surface of the body of water.
Regarding claim 7, Atilano discloses (Fig. 1, 2) the second float (1) has an elongated shape (depicted as elongated).
Regarding claim 9, Atilano discloses (Fig. 1, 2) the electric power generating subsystem includes a flywheel that assist in maintaining inertia on a shaft of a motor [0099].
Regarding claim 12, Atilano discloses (Fig. 1, 2) the second float includes an internal chamber that is filled with air to allow the second float to float on the surface of the body of water [0096].
Regarding claim 13, Atilano discloses (Fig. 1, 2) the second float includes a second internal chamber filled with water ([0048-0050] discloses the second float has another portion/chamber that may be filled with water).
Regarding claim 14, Atilano discloses (Fig. 1, 2) the second float includes one- way valves ([0121] discloses “actuate ballast control mechanism 3120”) to allow air to be purged from the second internal chamber but fails to explicitly state that the ballast control mechanism is a one-way valve.
Dragic further discloses (Fig. 13, 18, 19) the second float includes one-way valves (69) to allow air to be purged from the second internal chamber [0103-0104].
Because both Atilano and Dragic teach ballastable second floats, it would have been obvious to one skilled in the art to substitute the one-way valve for the ‘ballast control mechanism’ to achieve the predictable result of allow air to be purged from the second internal chamber.
Regarding claim 15, Atilano discloses (Fig. 1, 2) the second float slides along the support structure [0096-0097].
Regarding claim 16, Atilano fails to explicitly state that the second float includes a pivot mechanism to allow the second float to pivot with respect to the support structure.
Dragic discloses (Fig. 1) the second float (2) includes a pivot mechanism (3) to allow the second float to pivot with respect to the support structure [0061] for the purpose of allowing the angle of the second float to change in relation to the transmission member while the second float is rising or lowering under the action of the surface of the body of water [0061].
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Atilano, by coupling the second float to the transmission member via a ball joint pivot mechanism, as taught by Dragic, for the purpose of allowing the angle of the second float to change in relation to the transmission member while the second float is rising or lowering under the action of the surface of the body of water.

Regarding claim 17, Atilano discloses (Fig. 1, 2) an ocean wave power plant comprising: 
an anchor (4) that is adapted to rest on a bottom (7) of a body of water [0096]; 
a support structure (2) secured to the anchor with a flexible tether to allow the support structure to continuously move with respect to the anchor ([0096] states the support structure is “moored” to the bottom of the body of water, dictionary.com provides the definition of moored as “verb (used with object) to secure (a ship, boat, dirigible, etc.) in a particular place, as by cables and anchors or by lines”, thereby is depicted and disclosed as providing a flexible tether to move with respect to the anchor), the support structure having an upper end that extends above a surface of the body of water (as depicted the upper end extends above the waves/surface of the body of water); 
a first float (3) coupled to the support structure and positioned above the anchor, the first float adapted to be positioned beneath a surface of the body of water and provide buoyancy to the support structure ([0096] discloses (3) as “an underwater floating base”, it is depicted as beneath a surface of the body of water, and therefore provides buoyancy to the support structure); 
an electric power generating subsystem (5) having a position that is fixed with respect to the first float; 
a second float (1) adapted float on the surface of the body of water and vertically spaced apart from the first float, the second float adapted to move relative to the first float ([0096], depicted as spaced vertically apart/above the first float (3)), 
a transmission member (13) attached at one end to the support structure and at a second end to the power generating subsystem (Fig. 4, [0099]); 
wherein movement of the second float on the surface of the body of water causes the transmission member to transmit the movement of the second float to the power generating subsystem to generate electricity [0097].

Atilano fails to explicitly state that the electric power generating subsystem has a position that is fixed with respect to the first float and a transmission member attached at one end to the second float and at a second end to the power generating subsystem, and the second float is adapted to pivot with respect to the support structure.
Instead, Atilano discloses the inverse whereby the electric power generating subsystem has a piston that is not fixed with respect to the first float (as the generator is attached to the second float).

Dragic discloses (Fig. 8) an ocean wave power plant comprising: 
a support structure (1) the support structure having an upper end that extends above a surface (5) of a body of water (as depicted the upper end extends above the waves/surface of the body of water); 
an electric power generating subsystem (16/17/20/36) having a position that is fixed with respect to the support structure (depicted as fixed to the support structure); 
a second float (IIg) adapted float on the surface of the body of water, the second float adapted to move relative to the support structure [0079], 
a transmission member (26, 28) attached at one end to the second float and at a second end to the power generating subsystem [0078-0079]; 
wherein movement of the second float on the surface of the body of water causes the transmission member to transmit the movement of the second float to the power generating subsystem to generate electricity [0078-0079].
It would have been obvious to one of ordinary skill in the art to use the known technique of providing an electric power generating subsystem fixed to the support structure in the similar device of Atilano to transmit the movement of the second float to the power generating subsystem to generate electricity as taught by Dragic.  Stated another way, Atilano and Dragic teach similar devices and it is a known technique to place the generating subsystem on the support structure instead of the second float.  The result of the modification is that the generator (5) of Atilano is located on the support structure (2) and the transmission member connections are inverted such that transmission member attached at one end to the second float and at a second end to the power generating subsystem.
Dragic further discloses (Fig. 1) the second float (2) includes a pivot mechanism (3) to allow the second float to pivot with respect to the support structure [0061] for the purpose of allowing the angle of the second float to change in relation to the transmission member while the second float is rising or lowering under the action of the surface of the body of water [0061].
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Atilano, by coupling the second float to the transmission member via a ball joint pivot mechanism, as taught by Dragic, for the purpose of allowing the angle of the second float to change in relation to the transmission member while the second float is rising or lowering under the action of the surface of the body of water.


Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Atilano, in view of Dragic, in further view of Welczer; Mordechai US 4076463 A, hereinafter Welczer.  
Welczer is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (ocean wave power plant); or the reference is reasonably pertinent to the problem faced by the inventor (capturing wave energy via floating bodies).  MPEP2141.01(a) I.
Regarding claim 5, the modified device of Atilano/Dragic discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the first float includes an opening to allow for the passage of the support structure.  Instead, Atilano depicts a general structure lacking explicit detail.
Welczer discloses (Fig. 1, 2) an ocean wave power plant comprising: 
an anchor (4) that is adapted to rest on a bottom (SB) of a body of water; 
a support structure (2) secured to the anchor with a flexible tether (12) to allow the support structure to continuously move with respect to the anchor; 
a first float (4) coupled to the support structure and positioned above the anchor, the first float adapted to be positioned beneath a surface of the body of water and provide buoyancy to the support structure (Col 2 Ln 56-60); 
a second float (10) adapted float on the surface of the body of water and vertically spaced apart from the first float, the second float adapted to move relative to the first float (Col 2 Ln 56-60), 
a transmission member (8) attached at one end (top end) to the second float and at a second end (bottom end) to the power generating subsystem (18); 
wherein movement of the second float on the surface of the body of water causes the transmission member to transmit the movement of the second float to the power generating subsystem (Col 2 Ln 56-60);
wherein the first float includes an opening to allow for the passage of the support structure (first float (4) is depicted as having an opening through which (2) passes) for the purpose of ensuring the support structure is submerged between the sea surface above the sea bottom, but is permitted to move in a lateral direction with respect to the sea bottom (Col 2 Ln 8-13).
It would have been obvious to one of ordinary skill in the art to use the known technique of providing a first float with an opening to allow for the passage of the support structure in the similar device of Atilano to ensure the support structure is submerged between the sea surface above the sea bottom, but is permitted to move in a lateral direction with respect to the sea bottom as taught by Welczer.  Stated another way, Atilano and Welczer teach similar devices and it is a known technique to place the support structure through an opening in the first float.
Regarding claim 8, the modified device of Atilano/Dragic discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the support structure is secured to the anchor by attachment of the tether proximate the lowest point of the structure.  Instead, Atilano depicts a general structure lacking explicit detail.
Welczer discloses (Fig. 1, 2) an ocean wave power plant comprising: 
an anchor (4) that is adapted to rest on a bottom (SB) of a body of water; 
a support structure (2) secured to the anchor with a flexible tether (12) to allow the support structure to continuously move with respect to the anchor; 
a first float (4) coupled to the support structure and positioned above the anchor, the first float adapted to be positioned beneath a surface of the body of water and provide buoyancy to the support structure (Col 2 Ln 56-60); 
a second float (10) adapted float on the surface of the body of water and vertically spaced apart from the first float, the second float adapted to move relative to the first float (Col 2 Ln 56-60), 
a transmission member (8) attached at one end (top end) to the second float and at a second end (bottom end) to the power generating subsystem (18); 
wherein movement of the second float on the surface of the body of water causes the transmission member to transmit the movement of the second float to the power generating subsystem (Col 2 Ln 56-60);
wherein the first float includes an opening to allow for the passage of the support structure (first float (4) is depicted as having an opening through which (2) passes); and
wherein the support structure is secured to the anchor by attachment of the tether proximate the lowest point of the structure for the purpose of ensuring the support structure is submerged between the sea surface above the sea bottom, but is permitted to move in a lateral direction with respect to the sea bottom (Col 2 Ln 8-13)
It would have been obvious to one of ordinary skill in the art to use the known technique of securing the support structure to the anchor by attachment of the tether proximate the lowest point of the structure in the similar device of Atilano to ensure the support structure is submerged between the sea surface above the sea bottom, but is permitted to move in a lateral direction with respect to the sea bottom as taught by Welczer.  Stated another way, Atilano and Welczer teach similar devices and it is a known technique to attach the flexible tether to the lowest point of the support structure.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Atilano, in view of Dragic, in further view of Bryant; Frank Allan US 3880105 A, hereinafter Bryant.  
Bryant is considered analogous art to the claimed invention because the reference is reasonably pertinent to the problem faced by the inventor (raising and lowering an anchor).  MPEP2141.01(a) I.
Regarding claim 10, Atilano discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the power plant further comprises a method of deployment.
Bryant discloses (Fig. 1, 4) a support structure (V), an anchor (A), the support structure is secured to the anchor with a flexible tether (M) to allow the support structure to continuously move and tilt with respect to the anchor (Col 3 Ln 29-59); and
a method of deployment, wherein the method comprises: 
filling compressed air in a storage cavity (13) of the anchor (A) to allow the anchor to float (Col 5 Ln 14-18 discloses filling cavity with air to float anchor);
towing the ocean wave power plant together with the anchor to a desired location in the body of water (Fig. 1 depicts the ship with the anchor, the ship is mobile with the anchor and therefore tows the anchor to a desired location); 
sinking the anchor by releasing the compressed air from the storage cavity of the anchor (Col 5 Ln 14-18 discloses filling cavity with liquid and releasing the air to sink anchor).
Bryant further teaches the anchor and flexible tether enables the support structure to be moved to various locations simply and inexpensively (Col 2 Ln 24-43).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the modified device of Atilano, by providing the anchor/tether, as taught by Bryant, for the purpose of securely holding the device/float at a particular location simply and inexpensively.
Regarding claim 11, Bryant further discloses (Fig. 1, 4) the method further comprises refilling compressed air into the storage cavity so that the anchor can float (Col 5 Ln 25-27 discloses refilling cavity with air to float anchor).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745